Citation Nr: 1520707	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent for cervical degenerative disc disease with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1974 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision and a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Following issuance of the most recent supplemental statement as to the increased rating claim on appeal, and prior to transfer of the records to the Board, additional evidence was associated with the record.  The additional evidence, which consists of treatment records from the South Shore Medical Center dated October 2009 through October 2013, is either duplicative of evidence previously considered by VA or not relevant to the issue on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2014).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates the Veteran continues to work as a letter carrier.  See, e.g., March 2013 VA examination report.  The Veteran has not argued, and the record does not otherwise reflect, that the service-connected cervical spine disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to additional compensation based upon dependent parent(s) was raised in a VA Form 21-509, Statement of Dependency of Parent(s), received in September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a disability rating in excess of 20 percent for cervical degenerative disc disease with spondylosis.

The Veteran's representative submitted an Appellant's Brief in April 2015 that states, "the Veteran argues that his cervical [spine] condition has worsened and presents with stiffness, cramping and fatigue, causing him to alter his movements in response to muscle cramping and tightness not fully acknowledged by [the] VA examiner."  The Board observes that, at his most recent VA examination as to the service-connected cervical spine disability, the Veteran reported pain, loss of motion, and fatigability, but did not mention cramping or stiffness.  The Board interprets the representative's April 2015 statements as an indication that the Veteran's condition has worsened, and that the service-connected cervical spine disability is now of a nature and severity not accurately reflected by the most recent VA examination as to the disability, which was provided over two years ago.  In light of these assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, a February 2014 rating decision denied service connection for a lumbar spine condition.  The Veteran filed a timely notice of disagreement (NOD) as to that decision in May 2014.  See VA Form 21-0958, Notice of Disagreement, dated May 2014.  The Board notes that the RO issued a letter in February 2015 acknowledging the May 2014 NOD.  The February 2015 letter provided the Veteran 60 days during which to select between a Decision Review Officer or tradition appeal process.  Thus, development of the issue appears to be ongoing.  However, the Veteran has not yet been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for a low back disability.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal of the February 2014 rating decision to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical degenerative disc disease with spondylosis.  A copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected cervical degenerative disc disease with spondylosis, including but not limited to, whether the Veteran has limited range of motion of the low back, and whether the Veteran has additional functional loss due to factors such as pain, weakness, excess fatigability, or incoordination upon repetitive use of the low back.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




